DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the documents filed on June 14, 2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 6-8 of U.S. Patent No. 11,034,047. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader than the patented claims, in that both claims are drawn to knockout punch drivers comprising a quick-release mechanism including radially inward and outward extending locking members.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 7-12 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over OAKES (USPN 4,495,699) in view of HARMAN, JR et al. (US 6,079,716).
In reference to claims 1-4, 7, 8, 10-12 OAKES discloses a hand-held knockout punch driver comprising: a motor within a housing (figure 2; column 1 line 42-44); a head unit 10 removably coupled 40 to the housing, the head unit 10 including a body 26, an input member 40 rotable relative to the body 26, a draw rod 30 axially movable relative to the housing in response to rotation of the motor and to which a punch 14 and die 12 are attachable (figure 1), and a first cylindrical portion 34 in communication with a second cylindrical portion 68; a quick-release collar (38) removably coupling the head unit body 26 to the housing in a first position and releasing the head unit in a second position; a drive assembly including a cylindrical output member 36 within a body 26 of the head unit, the output member 36 defining a longitudinal axis (non-coaxial with the axis of the draw rod) about which the head unit 10 is rotable relative to the housing in the second position, and imparts the axial movement of the draw rod 30.
OAKES illustrates an embodiment wherein the input member 40 of head unit is connected to the housing per the quick release collar 38, but does not disclose the details of the release collar 38 configuration.  HARMAN, JR et al. teaches a quick release mechanism 320 configured to be removably coupled to a tool housing 22, the quick release mechanism comprising: a collar 54 configured to be removably coupled to the housing 22; a plurality of radially inward-extending locking members 375 in the collar (figure 21); and a plurality of radially outward-extending locking members 334 having a recess therebetween on the housing (figure 20), the inward-extending locking members received within a respective recess of the housing.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the collar and housing of OAKES to have radially extending locking members, since column 3 lines 20-29 of HARMAN, JR et al. suggest such a modification is a known means to removably secure the collar of body to the housing of a tool.
With respect to claim 9, column 1 lines 42-47 OAKES discloses a hand-held knockout punch driver that encompasses the structure of an “ordinary electric hand drill” (figure 2) without specifically reciting the known structure of such drills.  HARMAN, JR et al. teaches a hand-held electric hand drill comprising a housing enclosing a motor, wherein a trigger is attached to the housing (see Diagram I below).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have coupled the knock-out punch of OAKES to a drill having a trigger as claimed, since a reference may incorporate the content of another document or part hereof by reference to the document in the disclosure text.  The information incorporated is as much a part of the reference disclosure as if the text was repeated therein, and should be treated as a part of the reference disclosures.1  In this case, OAKES references the old and well known structure of HARMAN, JR et al.
	
	

    PNG
    media_image1.png
    399
    536
    media_image1.png
    Greyscale

Diagram I
Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over OAKES (USPN 4,495,699) in view of HARMAN, JR et al. (US 6,079,716) as applied to claim 1, and further in view of BUBLITZ et al. (US 2008/0210076).
Regarding claims 5, 6, OAKES discloses a hand-held knockout punch driver including a motor within a housing defined by a conventional power drill.  OAKES does not disclose the specific power source of the power drill.  BUBLITZ et al. teaches a hand-held knockout punch driver comprising: a motor 18 within a housing 14 of a conventional power tool powered by an 18 volts (paragraph 23) rechargeable battery 22 onboard the housing 14.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the housing of OAKES to include a rechargeable 18 volt battery since paragraphs 2 and 23 of BUBLITZ et al. suggests such a modification provides sufficient power supply to a conventional power drill for the purpose of effective operation in confined spaces.

Allowable Subject Matter
Claims 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance since upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed punch driver comprising: a motor positioned within a housing to actuate a drive assembly at least partially positioned within the housing, the drive assembly including an output member; a head unit body removably coupled to the housing, the head unit including an input member movable relative to the body, and a draw rod that moves axially relative to the body in response to movement of the input member; a quick release member having a collar that removably couples the body to the housing, the collar axially movable relative to the output member between a first locked position to a second unlocked position; and wherein the body is engageable with the quick release mechanism separately from an engagement between the output member and the input member.
The prior art has been found to disclose hand-held tools including a quick release mechanisms having an axially movable collar as claimed for the purpose of easily removing and attaching a body to the hand-held tool housing; however, the prior art also provide intermediate structure between the external collar and the attached body, or intermediate structure between the tool housing and the attached body. It is clear from the figures of Applicant’s invention that the phrase “separately coupled” as it pertains to the connection between the head unit body and the external collar or housing requires direct contact/engagement that is distinct from any other joining structure of the body unit to the housing of the hand-held tool. Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731  

September 30, 2022                                                                                                                                                                                                    




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 CFR 1.57; MPEP § 608.01(p); MPEP § 2163.07(b)